DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 3/8/2021 is acknowledged.  The traversal is on the ground(s) that Examiner has not present a case for a priori or a postori lack of unity.  This is not found persuasive because in response Applicant is respectfully not considered CFR 1.475(b) and (c) which states that lack of unity is only shown in certain combinations of inventive entities.  The claims are drawn to multiple different invention methods, which is not a combination of inventive entities that have unity of invention.  It is further noted that a search of the instant claims did not lead to art specific to the claims of the other groupings and further consideration would have been burdensome, providing concern by the Examiner for the integrity of examination.  If claim 1 does become allowable, Examiner will consider rejoinder of the remaining claims.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-10, 12-15, 17-20, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/8/2021.
Claims 1-4 are under consideration.


Specification
The use of the term EGM-2MV, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

MPEP 2173.05(u):

If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.

Claims 3 and 4 are dependent upon claim 1 and are also indefinite for comprising the above indefinite subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (Chang et al.  Stem Cell Research 10:195-202, 2013) in further view of G-D (Ghasemi-Dehkordi et al. K Cell Commun. Signal 9:233-246, 2015).
	Regarding claim 1, Chang teaches introducing a viral vector encoding Oct4, Sox2, Klf4, and c-Myc into peripheral blood derived  late-endothelial progenitor cells (late-EPC) (p. 198, figure 1, p. 97, col 1, para 1).  Chang does not call them “endocardium-derived adult stem cells” or circulating multipotent stem cells (as described in the instant application’s specification).  However, the instant application describes that the “endocardium-derived stem cells” are obtained from peripheral blood mononuclear cell (PBMC) seeded and cultured in EGM-2MV.  Chang teaches collecting a PBMC volume from patients and culturing them in EGM-2MV to expand this population (p. 196, col 2, para 1).  Since Chang is isolating the same cell population and culture it in the same culture medium for the same purpose (i.e. expanding the late-EPC population), late-EPC appear to be the same cells as the claimed “endocardium derived adult stem cells”.  Thus Chang expressly teaches all of the limitations of the introducing step of the claim.
	Chang further teaches after transduction, late-EPCs were maintained in complete EGM-2MV medium for 7–14 days, then trypsinized and re-plated onto matrigel coated plates. Unlike fibroblast reprogramming, in which we transfer on day 7 to hESC conditions (E8 media), they found that reprogramming efficiencies were enhanced for EPC reprogramming by growing in EGM-2MV until colonies resembling hESCs in morphology emerged (p. 197, col 1, para 1).  These disclosure expressly disclose culturing the gene-introduced cells in EGM-2MV for 8 to 12 days.  Chang does not 
	Chang does not teach replacing the medium every day during the 8 to 12 day culture as claimed in the producing step.  However, determining how often a medium needs to be changed during a culture is well within routine optimization for the ordinary artisan.  As such, it would have been obvious to an artisan at the time of effectively filing to optimize the frequency of media changes needed to predictably arrive at the claimed daily media change.
	Chang further teaches that once hESC like colonies emerged in the 7 to 14 day culture period, colonies were mechanically isolated and re-plated on Matrigel and cultured E8 defined embryonic stem cell medium to produce iPSC (p. 198, figure 1; p. 199, col 1, paragraph 1 and col 2, first paragraph of the results section).  These disclosure encompass subsequently continuing to culture the resulting cells while replacing the EGM-2MV medium with ES medium which provides iPSC.

	Chang does not teach mounting the epithelial-like cells of the second step on feeder cells for 3-7 days in EGM-2MV and then culturing the mounted cells in ES medium as claimed.  However, at the time of effectively filing, G-D teaches that feeder cells such as MEF, HDF, and BD Matrigel have been used for supporting the long-term culture of iPSC in the undifferentiated state (see abstract; p. 234, col 1, para 1).  G-D teaches that each have their advantages.  For example the advantage of MEF feeder is secretion of essential factors for undifferentiated growth of stem like iPSC and ESC in long-term period (p. 234, col 1, para 1).  Thus G-D teaches that Matrigel and feeder cells are equivalents in that they both are able to maintain iPSC in the undifferentiated state long-term.  Further, G-D provides a motivation to use a feeder layer (i.e. secretion of essential factors for undifferentiated growth of stem like iPSC and ESC in long-term period).
	Thus it would have been obvious to an artisan of ordinary skill at the time of effectively filing to simply substitute the use of Matrigel for maintenance of iPSC in the undifferentiated state in the method of Chang with the use of a feeder layer for maintenance of pluripotency taught by G-D to predictably arrive at the limitations of claim 1.  As artisan would have a reasonable expectation of success because feeder layers have been a long established, successful means of maintaining pluripotency as taught by G-D.  Further, under some circumstances, such as a desire to grow the undifferentiated cells, 
	Regarding claim 3, Chang discloses MEF media as described above.  As such, Chang in view of G-D renders claim 3.
	Regarding claim 4, Chang discloses E8 ES medium with comprises all of the claimed elements.  Thus Chang in view of G-D renders claim 4 obvious.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary 
In the present situation, rationales A, B, and G are applicable. The claimed method was known in the art at the time of filing as indicated by Chang in view of G-D. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (Chang et al.  Stem Cell Research 10:195-202, 2013) in view of G-D (Ghasemi-Dehkordi et al. K Cell Commun. Signal 9:233-246, 2015), in further view of Kim (US 2016/0102294 effectively filed 2013).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
th to the 8th day, and proliferated to an amount of cells that can be sub-cultured and maintained within two weeks (p. 2, [0034]).
Thus it would have been obvious to an artisan at the time of effectively filing to change the EGM-2MV medium every day for the 5th to 8th day, as taught by Kim, in the method of cultivating the late EPC in Chang in view of G-D to eliminate the growth of T cell as taught by Kim to predictably arrive at the limitations of claim 2.  An artisan would have a reasonable expectation of success because Kim teaches that this method successfully arrives at an endocardium derived adult stem cell population.  Further an artisan would be motivated changes the media daily because Kim teaches that this does not permit the formation of T cells.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) 
In the present situation, rationales A and G are applicable. The claimed method was known in the art at the time of filing as indicated by Chang and G-D, in further view of Kim. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 

	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632